PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/316,793
Filing Date: 10 Jan 2019
Appellant(s): The Florida State University Research Foundation, Inc.



__________________
Joshua B. Aronson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 5, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 3, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5 under 35 U.S.C. as being unpatentable over Yoshida (Yoshida et al. The magnetic and electric properties of (Co1-xMnx)2B crystalline compounds and amorphous alloys. Science reports of the research institutes, Tohoku University, Ser. A, Physics, chemistry, and metallurgy. Vol. 33, No. 1, PP. 36-48. March 26, 1986.) in view of either one of (1) Reesink (US 2011/0041513) and Zhao (Zhao et al. Phase evolution and magnetocaloric effect of melt-spun Mn3Sn2-xMx (M=B, C; x=0-0.5) ribbons. Journal of Applied Physics 111, 07A912 (2012).) or (2) Takayama (JP S59-047342 written and machine translation).
(2) Response to Argument
Yoshida in view of either one of (1) Reesink and Zhao or (2) Takayama
The appellant argues individual elements in a chemical formula are not “equivalents” (Remarks pgs. 4-5 argument “1”), if carbon and boron were incorporated into Yoshida, then the chemical structure of Yoshida’s alloy would change (Remarks pgs. 5-6 argument “2”), Yoshida discloses a (Co1-2Mnx)2B alloy, which is different from the MnaCobGecAx alloy of Reesink, the Mn3Sn2-xMx alloy of Zhao, and the CoaMnbTMcSidBeCf alloy of Takayama, such that it is improper to assert the use of carbon or boron in differing chemical formulas serve the “same purpose” (Remarks pgs. 6-7 “3”).  
The examiner respectfully disagrees. 
The rejection of Yoshida in view of Reesink and Zhao is based on replacing B (Yoshida II. Experimental Procedure, III. Experimental Results para. 1, IV. Discussions and Conclusions) with B and C. B and C are art recognized equivalents (Reesink [0010], [0011]) where  the curie temperature, unit cell volume, magnetic entropy changes, and relative cooling powder for B-containing and C-containing compositions overlap (Zhao abstract, Table I, Figs. 2, 4). An express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious. MPEP 2144.06(II).
Applicant’s invention, Yoshida, and Reesink are in the same field of endeavor of magnetocaloric materials based on (MnCo)2(B and/or C) (i.e. the same elements at the same ratios) (applicant’s claim 1; Yoshida II. Experimental Procedure; Reesink [0010]). Therefore, Yoshida and Reesink are analogous art and proper for use in an obviousness rejection. MPEP 2141.01(a)(I). 
Zhao is relied on to support the obviousness of replacing the B in Yoshida with B and C (Reesink [0010], [0011]). B is an interstitial atom when contained at less than 0.3 (Reesink [0115]; Zhao III. Results and Discussion para. 1) and “Similar behaviors may also occur in the C-containing ribbons.” (Zhao III. Results and Discussion para. 1). Therefore, C is also an interstitial atom. An interstitial atom is one that occupies a site in a crystal structure that is normally unoccupied by the atoms of the structure. The presence of an interstitial atom, such as the addition of C to the alloy of Yoshida, does not change the crystal structure, though it can expand the lattice (Zhao III. Results and Discussion para. 1). Further, the teaching of the similar behaviors of the B- and C-containing ribbons where the only difference is the B or C (Zhao III. Results and Discussion), supports the position that B and C are art recognized equivalents.
Further, applicant’s specification recites that “The XRD patterns do not exhibit any features related to the presence of carbon.” (29:19-20) and “it is presently assumed that the presence of carbon virtually does not change the crystal structure.” (29:20-22 Emphasis added.). The teachings in Zhao are the same as those in applicant’s specification with respect to the addition of C. “Expected beneficial results are evidence of obviousness of a claimed invention.” MPEP 716.02(c)(II).
The rejection of Yoshida in view of Takayama adds 0 to 5 at% C to the alloy of Yoshida to improve thermal stability of magnetic characteristics (Takayama partial written English translation). B and C are both vitrifying elements (i.e. B and C perform the same function) (Takayama machine translation para. 1) such that adding C to the alloy of Yoshida replaces B. An express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious. MPEP 2144.06(II).
Applicant’s invention, Yoshida, and Takayama are also in the same field of endeavor of magnetocaloric materials based on (MnCo) with (B and/or C) (applicant’s claim 1; Yoshida II. Experimental Procedure; Takayama abstract). Therefore, Yoshida and Takayama are analogous art and proper for use in an obviousness rejection. MPEP 2141.01(a)(I).
	The appellant argues that Yoshida concluded that the paramagnetic Curie temperature, theta(p), and effective magnetic moment per transition metal atom, and  mu(eff) depend on the Mn concentration (Yoshida page 39), and that the nearest neighbor atom and distance effects cannot be neglected (Yoshida page 45), such that a person of ordinary skill in the art would not have reason or motivation to include C in the alloy of Yoshida (Remarks pgs. 7-9 “4”).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the rejection of Yoshida in view of Reesink and Zhao, B or C are included at the same position in the alloy (Reesink [0010], [0011]) and are both interstitial atoms (Reesink [0015]; Zhao III. Results and Discussion para. 1) where the behaviors of the C-containing are similar to those of the B-containing alloy (Zhao III. Results and Discussion). The manganese concentration of Yoshida does not change.
In the rejection of Yoshida in view of Takayama 0 to 5 at% C is added to the alloy of Yoshida to improve the thermal stability of magnetic characteristics (Takayama partial written English translation). The manganese concentration of Yoshida does not change.
With respect to the magnetic moment, Yoshida teaches the value of the magnetic moment depends on the nearest neighbor distance with respect to the Co and Mn and the ratio of these elements, where the nearest neighbor distances of Co-Mn alloys and (Co1-xMnx)2B amorphous alloys are almost the same values (Yoshida pg. 45). These teachings suggest that the nearest neighbor distances are driven by the Co and Mn contents, which are not affect by the addition of C.
With respect to the nearest neighbor distance, Yoshida teaches it affects the average magnetic moment (i.e. a magnetic characteristic) (Yoshida pg. 45). Takayama teaches 0 to 5 at% C improves thermal stability of magnetic characteristics (Takayama written English translation), which is beneficial to the magnetic alloy of Yoshida (Yoshida synopsis). 
With respect to the manganese atom neighbor, Yoshida teaches annihilation of the magnetic moment by the manganese atoms neighbor (Yoshida pg. 47 para. 2). However, Takayama teaches 0 to 5 at% C improves thermal stability of magnetic characteristics (Takayama written English translation). Yoshida and Takayama are both directed to magnetic materials (Yoshida Synopsis; Takayama abstract). Therefore, replacing B with 0 to 5 at% C advantageously provides an opposite effect of the manganese atom neighbor as taught in Yoshida (Yoshida pg. 47’ Takayama written English translation).
In either of the pending rejections based on the teachings of the prior art one of ordinary skill would understand how the addition of C improves upon the alloy of Yoshida. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such as extent that the difference is really unexpected. MPEP 716.02.
Summary
	The only difference between the primary reference (i.e. Yoshida) and applicant’s invention is the presence of C in applicant’s material at an atomic ratio of more than 0 to less than or equal to 0.5. The prior art (i.e. Reesink, Zhao, and Takayama) teaches the obviousness of adding C to a Co-Mn-B material, including an explanation of what happens upon this addition. 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such as extent that the difference is really unexpected. MPEP 716.02. The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and both statistical and practical significance.” MPEP 716.02(b)(I). Objective evidence should be supported by actual proof. MPEP 716.02(c)(I). 
While the applicant argues against the obviousness of Yoshida in view of either one of (1) Reesink and Zhao or (2) Takayama, evidence of unexpected results of the claimed Co2-xMnxB1-yCy material over the teachings of the prior art has not been presented. Absent evidence to the contrary, it appears that the addition of C to the primary reference (i.e. Yoshida) is routine experimentation where one of ordinary skill in the art would understand how to account for the structural changes that occur. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735       
                                                                                                                                                                                                 /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.